DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Examiner notes that while the Patent Trial and Appeal Board did not uphold the previous 35 USC 101 rejection applied to the claims (see decision mailed 02/27/2020), the Examiner notes the decision not to uphold the rejection was made solely on the grounds that the designation of well-understood, routine and conventional activity was not factually supported by art.
Furthermore, the Examiner notes the Board did uphold the 35 USC 101 analysis with respect to steps 1 and 2A, prongs 1 and 2. Particularly the board noted on page 9 that the claims do in fact include an abstract idea in the form of a mental process and/or a mathematical concept. The board also noted on page 11 of the decision that they were not persuaded of error in the application of step 2A, prong 2. For at least the reasons set forth with step 2A, prong 2, the Examiner contends the claims fail to satisfy eligibility at Step 2B since the same factors are at play as with respect to 2A, prong 2 (i.e. generic computer structure and insignificant, extra-solution activity in the form of data gathering).  The Examiner has also now addressed the deficiency in supporting the assertion of well-understood, routine and conventional activity with factual references noted by the Patent Trial and Appeal Board on page 12 of the decision. Background references have been provided to show the conventionality of using pressure sensors to sense pressure (as that is what the claims require). The rest of the claims deal with mathematical relationships, calculations, correlations and/or the mental process of evaluating the data provided by the pressure sensor.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of automatically analyzing and discriminating a morphology of the sampled pressure signal, determining a direct dynamic pressure wave impedance and determining the energy efficiency.
The limitation of automatically analyzing and discriminating a morphology, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “apparatus for processing” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processing apparatus, ”analyzing” and “discriminating” in the context of this claim encompasses the user visually accessing the waveform measured. Similarly, determining a direct dynamic pressure could be the user calculating the dynamic impedance and determining the energy efficiency could be the user manually calculating the energy efficiency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a pressure sensor and a display. These sensors are used for mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity. Additionally, the processor and display are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly the dependent claims do not include additional elements that amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the inclusion of insignificant, extra-solution activity in the form of gathering data from a sensor does not amount to significantly more than the abstract idea. Lastly, the pressure sensor is well-understood, routine and conventional in the art for sensing pressure waves, see Romano US 6,758,822, Chelma et al. US 2010/0317976 and Hefele US 2006/0064021 and well-understood, routine and conventional activity is not sufficient to amount to significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.
	
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 12-15 and 17-19 of U.S. Patent No. 10,271,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘742 cover the same matter as recited in the current claims with more limitations.

Instant Application
Patent 10,271,742
Claims 1-2
Claims 1, 17 and 18
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 12
Claim 12
Claim 15
Claim 13
Claims 1, 17 and 18
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 18


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 and 13 recite “wherein at least a characteristic point of the pressure signal belongs to the systolic phase of the heartbeat and is different from the point of the initial diastolic pressure” however, earlier in the claim it recites that the characteristic point is selected from one or more of a point of initial diastolic blood pressure, a point of systolic pressure, a dicrotic notch and one or more resonance points. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and 13 recite the broad recitation that the characteristic point is selected from one or more of a point of initial diastolic blood pressure, a point of systolic pressure, a dicrotic notch and one or more resonance points and the claim also recites “wherein at least a characteristic point of the pressure signal belongs to the systolic phase of the heartbeat and is different from the point of the initial diastolic pressure” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against 112 rejection, Examiner respectfully disagrees. The issue with the claim is that the initial recitation of that the characteristic point is selected from one or more of a point of initial diastolic blood pressure, a point of systolic pressure, a dicrotic notch and one or more resonance points is broader than the following recitation “wherein at least a characteristic point of the pressure signal belongs to the systolic phase of the heartbeat and is different from the point of the initial diastolic pressure.” The “a point of systolic pressure” is the only component from the first recitation that meets the criteria of a point that belongs to the systolic phase.

Allowable Subject Matter
Claims 1-13 and 16-19 do not have art applied.
The following is an examiner’s statement of reasons for indicating the claims overcome the prior art: The closest prior art of record does not teach the determination of an energy efficiency as from direct and reflected impedance signal. Williams US 2004/0097813 teaches a system for sensing intravascular blood pressure. Williams discloses the use of impedance measures but does not specifically disclose determining an energy efficiency of the impedance or determining a dynamic or reflected impedance signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792